Citation Nr: 1140933	
Decision Date: 11/03/11    Archive Date: 11/16/11

DOCKET NO.  10-26 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a rating in excess of 30 percent for bilateral hearing loss, to include on an extraschedular basis.

3.  Entitlement to a rating in excess of 10 percent for a left scapula shrapnel injury.

4.  Entitlement to a compensable rating for superficial scarring due to a left scapula shrapnel injury.

5.  Entitlement to a compensable rating for superficial shrapnel scarring posterior to the left earlobe.

6.  Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Brooks McDaniel, Agent


WITNESSES AT HEARING ON APPEAL

Veteran and L. H., a nurse.


ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel


INTRODUCTION

The Veteran served on active duty from May 1943 to October 1945.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the RO in Roanoke, Virginia, which continued the Veteran's disability ratings and denied entitlement to a TDIU.  

The Veteran and L. H. testified before the undersigned during a September 2011 videoconference hearing at the RO; a transcript has been associated with the file.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action, on his part, is required.


REMAND

The Board must remand this case for additional development.

During the Board hearing, the Veteran's agent indicated that he felt that neither the audiological nor the PTSD examination provided an accurate assessment of these disabilities.  Moreover, during that hearing L. H. described the characteristics of the Veteran's left earlobe scarring, which appeared to be at odds with the most recent December 2009 VA examination report and the Veteran's agent indicated that the shrapnel scarring to the left scapula caused some discoloration and that there were at least two pieces of shrapnel located between the Veteran's shoulder blades that caused discomfort, thus claiming that at least a compensable rating is warranted.  The Veteran's agent also contends that the Veteran's service-connected hearing impairment alone renders him unemployable.  Thus, he maintains that extraschedular evaluations should be considered for the Veteran's hearing loss and for entitlement to a TDIU.  In light of the above, the Board finds the current examinations inadequate for rating purposes and, on remand, the Veteran should be scheduled for new examinations and the examiners should review the claims file to include the Veteran's testimony.  The Veteran testified that he received treatment at the Salem VA Medical Center (VAMC) about every two months.  Prior to examination, on remand, outstanding VA medical records should be obtained.  

In exceptional circumstances, where the schedular evaluations are found to be inadequate, the Veteran may be awarded a rating higher than that encompassed by the schedular criteria, as shown by evidence indicating that the disability at issue causes marked interference with employment rendering impractical the use of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2011); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  Because of the Veteran's agent's allegations and based on the undersigned's own observations of the Veteran's difficulty hearing even with his hearing aids in throughout the course of the hearing, it appears that his service-connected hearing impairment may, either alone or in conjunction with one or more of his service-connected disabilities render the Veteran unemployable.  Thus, the Board finds that entitlement to extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) for hearing loss and under 38 C.F.R. § 4.16(b) (2011) for a TDIU have been raised by the record and warrant referral to the Director, Compensation and Pension (C&P) Service. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Obtain all outstanding records of evaluation and/or treatment of the Veteran from the Salem VAMC, since December 6, 2007.  All records and/or responses received should be associated with the claims file.

2.  After completion of 1 above, schedule the Veteran for a VA psychiatric examination to determine the nature and severity of his PTSD and whether it rendered him unemployable at any time after October 1, 2008.  The entire claims file must be made available to the examiner designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.

All signs and symptoms of the Veteran's PTSD should be reported in detail.  The examiner should also describe the impact of the Veteran's PTSD disability on his occupational and social functioning, and specifically opine as to the severity of his PTSD and whether it alone, or together with his other service-connected disabilities, renders him unable to secure and follow a substantially gainful occupation without regard to age or nonservice-connected disabilities and, if so, when.  In so doing, the examiner should comment on the Veteran's education and work experience in discussing his employability.  If it is not possible to separate the effects of a nonservice-connected condition from the Veteran's service-connected PTSD, the examiner should so state.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).

The examiner should set forth all examination findings, together with the complete rationale for the comments and opinions expressed, in a printed report.

3.  After completion of 1 above, schedule the Veteran for a VA muscle/scar examination to determine the nature and severity of the residuals of his left shoulder shrapnel injury and of shrapnel scarring of his left shoulder and left earlobe and whether they rendered him unemployable at any time after October 1, 2008.  The entire claims file must be made available to the examiner designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies, to include radiological studies of retained foreign bodies deemed necessary, must be accomplished.

The examiner must state whether there is any evidence of favorable or unfavorable ankylosis of the scapula, and determine the range of motion of the left arm in degrees, using a goniometer, noting by comparison the normal range of motion of the arm.  It must also be determined whether there is weakened movement, excess fatigability, or incoordination attributable to the Veteran's left spacula injury, expressed in terms of the degree of additional range of motion loss or favorable or unfavorable ankylosis due to any weakened movement, excess fatigability, or incoordination.  The examiner should render an opinion as to whether any pain found in the left spacula could significantly limit functional ability during flare-ups or during periods of repeated use, noting the degree of additional range of motion loss or favorable or unfavorable ankylosis due to pain on use or during flare-ups.  The examiner must also report any associated muscular impairment attributable to the Veteran's service-connected left scapula shrapnel wound injury.  If so, the examiner should identify the muscle group(s) involved and render an opinion with regard to each affected muscle group whether such impairment approximates, slight, moderate, moderately severe, or severe muscle impairment.  

He or she should also comment as to the presence of any scars associated with shrapnel wounds to the Veteran's left scapula and left earlobe; whether such scars or lesions are deep, superficial, nonlinear, unstable, or painful, and, the length of each scar or lesion and the total area of the body and exposed area(s) affected; and whether there is any visible or palpable tissue loss.  With regard to the Veteran's left earlobe scarring, the examiner should provide specific findings as to whether: (1) the scar is five or more inches in length; (2) the scar is at least one-quarter inch wide at the widest part; (3) the surface contour of the scar is elevated or depressed on palpation: (4) the scar is adherent to underlying tissue; (5) the skin is hypo- or hyper-pigmented in an area exceeding six square inches; (6) the skin texture is abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches; (7) there is underlying soft tissue missing in an area exceeding six square inches; or (8) the skin is indurated and inflexible in an area exceeding six square inches.  Photographs of any scars discussed should be taken and associated with the claims file.

The examiner should also describe the impact of the residuals of the Veteran's left scapula shrapnel wound and scarring of the left scapula and left earlobe on his occupational functioning, and specifically opine as to their severity and whether they alone, or together with his other service-connected disabilities, render him unable to secure and follow a substantially gainful occupation without regard to age or nonservice-connected disabilities and, if so, when.  In so doing, the examiner should comment on the Veteran's education and work experience in discussing his employability.

The examiner should set forth all examination findings, together with the complete rationale for the comments and opinions expressed, in a printed report.

4.  After completion of 1 above, schedule the Veteran for a VA audiological examination in accord with Training Letter No. 10-02 to determine the nature and severity of the Veteran's bilateral hearing loss and whether it rendered him unemployable at any time after October 1, 2008.  The entire claims file must be made available to the examiner designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies (to include audiometry and speech discrimination testing) should be accomplished and all clinical findings should be reported in detail.  The examiner is specifically requested to fully describe the functional effects caused by the Veteran's hearing loss pursuant to the decision in Martinak v. Nicholson, 21 Vet. App. 447 (2007).  The examiner should also describe the impact of the Veteran's service-connected hearing loss on his occupational functioning, and specifically opine as to the severity of his hearing impairment and whether it alone, or together with his other service-connected disabilities, renders him unable to secure and follow a substantially gainful occupation without regard to age or nonservice-connected disabilities and, if so, when.  In so doing, the examiner should comment on the Veteran's education and work experience in discussing his employability.

The examiner should set forth all examination findings, together with the complete rationale for the comments and opinions expressed, in a printed report.

5.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the Veteran's increased rating and TDIU claims on appeal, in light of all pertinent evidence and legal authority.  Document consideration of whether "staged rating," pursuant to the holding in Hart v. Mansfield, 21 Vet. App. 505 (2007), is warranted.  Also, refer the claims file to the Under Secretary for Benefits or the Director of the C&P Service (or any other appropriate VA official) for the purpose of considering whether an extraschedular rating under the provisions of 38 C.F.R. § .321(b)(1) may be assigned for the Veteran's bilateral hearing loss.  If the schedular criteria for a TDIU under the provisions of 38 C.F.R. § 4.16(a) are not met, refer the claims file to the Under Secretary for Benefits or the Director of the C&P Service (or any other appropriate VA official) for the purpose of considering whether an extraschedular TDIU under the provisions of 38 C.F.R. § 4.16(b).  If any benefit sought on appeal remains denied, issue a supplemental statement of the case to the Veteran and his representative/agent addressing all evidence received since the May 2010 statement of the case; and provide them with an opportunity to respond, before the case is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



